DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 06/07/2021 and 10/15/2021 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-15 are pending in this application.  

Oath/Declaration
The receipt of Oath/Declaration is acknowledged.

Drawings
6.	The receipt of the Drawings are acknowledged.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

7.       The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.         The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

9.         This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a setting unit configured to be able to set” in claim 1.
“a printing unit configured to print” in claim 1.
“a reading unit configured to read” in claim 1.
“a storage unit configured to store” in claim 1.
 “a registration unit configured to read” in claim 1.
“an editing unit configured to edit” in claim 1.
“a verification unit configured to compare” in claim 1.
“a restriction unit configured to restrict” in claim 1.
“a display unit to display” in claim 3.
“a sheet feeding unit that feeds” in claim 12.
“one memory device that stores” in claim 13.

10.	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

(a)       Claim 1: “a setting unit configured to be able to set” corresponds to “Print Setting Screen 1501”.  ‘an example of a setting screen for setting a printing condition of a job at a time of correct image registration that is displayed on the display 212 of the external controller 102 according to the present embodiment will be described with reference to FIG. 15. Print setting screen 1501 is configured to include displays 1502 to 1511. The text box 1502 enables designation of a page range, and an instruction of print settings to be applied to the page range that has been designated in the text box 1502 can be performed on the print setting screen 1501. Here, as examples of setting items to be set as a printing condition, it is assumed that it is possible to designate the number of copies, a sheet feeding unit, single-sided/double-sided, the type of sheet, a printing direction, a job annotation memo, and a binding position.’ Etc.
(See Applicant’s Drawing, Fig. 15, Print Setting Screen 1501 and Applicant’s Specification, Para. [0078]-[0079]).

(b)       Claim 1: “a printing unit configured to print” corresponds to “printing apparatus 107”. ‘The printing apparatus 107 forms an image using toner in relation to a
sheet that is conveyed from a sheet feeding unit arranged in a lower portion of the printing apparatus 107. A configuration and an operation principle of this printing apparatus 107 are as follows. An exposure unit emits light that has been modulated in accordance with image data such as a laser beam. That light is reflected by a rotating polygonal mirror such as a polygonal mirror and is emitted as a scanning beam onto a photosensitive drum. An electrostatic latent image that has been formed on the photosensitive drum by this laser beam is developed by toner, and that toner image is transferred onto a sheet that is attached to a transfer drum. By sequentially executing this sequence of an image forming process for yellow (Y), magenta (M), cyan (C), and black (K) toners, a full color image is formed on the sheet. The sheet on the transfer drum on which a full color image has been formed is conveyed to a fixing device. The fixing device includes a roller, a belt, and the like, incorporates a heat source such as a halogen heater within the roller, and causes the toner on the sheet on which the toner images have been transferred to be fixed to the sheet by melting the toner using heat and pressure.’ (See Applicant’s Drawing, Fig. 1, Printing Apparatus 107 and Applicant’s Specification, Para. [0038]).

(c)       Claim 1: “a reading unit configured to read” corresponds to “document exposure unit 226”. ‘The document exposure unit 226 performs processing for reading a document when using a copy function or a scan function. The document exposure unit 226 reads document data by shooting an image using a CCD camera while illuminating an exposure lamp onto a sheet that has been provided by the user. (See Applicant’s Drawing, Fig. 2, Document Exposure Unit 226 and Applicant’s Specification, Para. [0045] lines 1-4).

(d)       Claim 1: “a storage unit configured to store” corresponds to “HDD 221”. ‘The HDD 221 is a storage apparatus in which programs and data are stored. The CPU 222 comprehensively performs image processing control and print control based on the programs and the like stored in the HDD 221. (See Applicant’s Drawing, Fig. 2, HDD 221 and Applicant’s Specification, Para. [0044] lines 1-3).

(e)       Claim 1: “a registration unit configured to read” corresponds to “Registration Screen 500”. ‘The registration screen 500 is configured to include displays 501 to 503. The reference numeral 501 is a setting portion for setting the number of sheets per copy of a print job for which verification is to be performed. In a case where a print job includes two or more sheets per copy, it is possible to register a plurality of images as correct images in the verification apparatus 109. The reference numeral 502 is a setting portion for setting a surface for which verification is to be performed. It is possible to set verification that the verification apparatus 109 performs to both sides, a front side, or a back side of a sheet. Note that even if in a case where printing is single-sided, it is possible to set so as to perform verification of both sides in order to verify that there is no foreign matter on a side on which printing is not performed. The reference numeral 503 is a button for instructing registration of a correct image. After the button 503 is pressed, the verification apparatus 109 reads an image of a conveyed printed sheet and registers it as a correct image. (See Applicant’s Drawing, Fig. 5, Registration Screen 500 and Applicant’s Specification, Para. [0063]).

(f)       Claim 11: “an editing unit configured to edit” corresponds to “edit button 1809”. ‘Note that in a case where it is desired to change the print setting, it is possible to change the setting values by pressing an edit button 1809 and opening the print setting screen 1501...Next, a processing procedure for when displaying the print setting screen 1501 when a job has been selected and the edit button 1809 has been pressed in the wait tab 1804 of the job management screen 1820 in the external controller 102 according to the present embodiment will be described with reference to FIG.19. (See Applicant’s Drawing, Fig. 18, Edit Button 1809 and Applicant’s Specification, Para. [0093]-[0094]).

(g)       Claim 1: “a verification unit configured to compare” corresponds to “verification apparatus 109”. ‘The verification apparatus 109 is an apparatus for determining whether or not a printed image is normal by reading and comparing an image of a conveyed sheet to a preregistered correct image. (See Applicant’s Drawing, Fig. 1, Verification Apparatus 109 and Applicant’s Specification, Para. [0039] lines 4-6).

(h)       Claim 1: “a restriction unit configured to restrict” corresponds to “CPU 208”. ‘In step S1903, the CPU 208 restricts editing for everything other than items for which settings can be changed and advances the processing to step S1904. Here, items for which settings can be changed are setting items that can be compared with a correct image even if settings have been changed. As described using FIG. 16, for example, if a binding position setting is changed, the direction and order of images of sheets that are printed will change; accordingly, comparison with a correct image that has been registered in advance can no longer be performed. In other words, the CPU 208 restricts a setting change of setting items for which verification processing cannot be properly executed in a case where print settings are changed due to the direction or order of images of sheets that are printed changing. Specifically, the CPU 208, for example in the print setting screen 1501, controls so as to enable editing for only setting items for which settings can be changed and restricts editing for items for which settings are restricted. Here, restricting editing may be not displaying the corresponding setting items or may be controlling so as to display in a grayout but be inoperable. Alternatively, configuration may be taken so as to operably display in a grayout or display a warning that if operated, it is necessary to redo correct image registration. In step S1904, the CPU 208 displays on the display 212 a print setting screen whose UI has been controlled as described above and ends this flow (See Applicant’s Drawing, Fig. 2, CPU 208 and Applicant’s Specification, Para. [0096]).

(i)       Claim 3: “a display unit to display” corresponds to “display apparatus 225”. ‘The display apparatus 225 displays a print status and information for setting of the image forming apparatus 101. (See Applicant’s Drawing, Fig. 2, Display Apparatus 225 and Applicant’s Specification, Para. [0054] lines 3-4).

(j)       Claim 12: “a sheet feeding unit that feeds” corresponds to “Sheet Feeding Unit 230”. ‘The sheet feeding units 230 are apparatuses for feeding a sheet, and a sheet feeding operation and a conveyance operation of a sheet are controlled by rollers and various sensors.’ (See Applicant’s Drawing, Fig. 2, Sheet Feeding Unit 230 and Applicant’s Specification, Para. [0046]).

(k)       Claim 13: “one memory device that stores” corresponds to “Memory 223”. ‘The memory 223 stores programs and image data, which will be necessary when the CPU 222 performs various kinds of processing, and operates as a work area.’ (See Applicant’s Drawing, Fig. 2, “Memory 223” and Applicant’s Specification, Para. [0044] lines 3-5).

11.	Dependent claims 2 and 4-11 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph respectively.

12.         If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi (US PG. Pub. 2004/0190057 A1).

	Referring to Claim 1, Takahashi teaches a verification system (See Takahashi, Fig. 1, Image Verification System) comprising:
a setting unit (See Takahashi, Fig. 10, Window 701) configured to be able to set one or more printing conditions (See Takahashi, Sect. [0161] lines 39-43, as shown in FIG. 10, a function selection field 731 allows the user to set a desired sheet process, and a setting value setup field 732 allows the user to set detailed processing condition parameters in a processing mode selected on the selection field 731.);
a printing unit (See Takahashi, Fig. 1, MFP 104) configured to print an image onto a sheet (See Takahashi, Sect. [0086], multi-function device color MFP 104 can print digital data from a scanner unit or an external device such as a computer or the like, and have a plurality of functions.);
a reading unit (See Takahashi, Fig. 1, File Archiving Manager 117) configured to read an image of a sheet (See Takahashi, Sect. [0091], Reference numeral 117 denotes a file archiving manager, which is a file server that archives a user's job (including image data to be printed on print sheets), and responds to a re-print request…the file archiving manager 117 reads out the printed image data held in the memory unit from that memory unit, and can re-print the readout data using one of the image forming devices (e.g., MFP) in a desired output format which is newly set by the client upon issuing the re-output request.);
a storage unit (See Takahashi, Order/Input Manager 112) configured to store print data and printing conditions set by the setting unit (See Takahashi, Sect. [0325], Upon reception of the e-mail message from the user, the order/input manager 112 stores a print job and image data set by user);
a registration unit (See Takahashi, Figs. 24-26, Web Browser) configured to read by the reading unit an image on a sheet printed by the printing unit based on the print data in accordance with the printing conditions and register the read image as a correct image for performing verification of a printed image (See Takahashi, Sect. [0277]-[0279], Web page (Fig. 24) registers a user when user selects "Registered", inputs the ID number (e-mail address) and password, and presses a NEXT key 2209 on the operation window shown in FIG. 24. That is, control is made to display a window shown in FIG. 26 on the display unit of the client computer when the registered user has done the above setups and has pressed the NEXT key 2209 on the window in FIG. 24. After such registration procedure, display transition from the window in FIG. 24 to that in FIG. 26 is allowed as the registered user. On the operation window shown in FIG. 26, the user can select digital data (data desired by the user such as document data, table data, photo data, and the like) to be printed, whose order is to be placed to this system by his or her key operations. The user can append digital data to be printed by dragging and dropping it on a "Files" designation field on the window shown in FIG. 26);
an editing unit (See Takahashi, Fig. 1, Document Edit Manager 113) configured to edit the printing conditions (See Takahashi, Sect. [0111], The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer. That is, the document edit manager 113 controls to display, on the display of the client computer, display image data such as thumbnails or the like that indicate the printed state of edited image data on print sheets, and display image data such as thumbnails or the like that allow the user to confirm the sheet process result of print sheets on which the edited image data are printed.);
a verification unit (See Takahashi, Fig. 1, Process Control Manager 111) configured to compare with the correct image and verify a read image of an image on a sheet printed by the printing unit based on the print data in accordance with the printing conditions edited by the editing unit (See Takahashi, Sect. [0454], the process control manager 111 adds and inserts a verification step of a job set with the fourth instruction mainly using the proof manager 114 in its work flow irrespective of whether or not the client explicitly sets a proof process request using the proof manager 114…when insertion of the verification step delays the completion timing of the work flow of the job set with the fourth instruction compared to that of the work flow without the verification step, the process control manager 111 schedules to insert the job verification step mainly using the proof manager 114 into the work flow of the job set with the fourth instruction.);
a restriction unit (See Takahashi, Fig. 8, Cancel Key 706) configured to restrict editing by the editing unit with regard to a printing condition of a predetermined item among the one or more printing conditions which can be set (See Takahashi, Sect. [0158], When the user wants to cancel the ‘edit’ process, he or she presses a cancel key 706. In response to this operation, the controller aborts the print process, and quits display of the window 701.).

	Referring to Claim 2, Takahashi teaches the verification system according to claim 1 (See Takahashi, Fig. 1, Image Verification System), wherein the restriction unit displays the predetermined item in a gray-out in a setting screen that is displayed on a display unit by the setting unit (See Figs. 1 and 58, Process Control Manager 111, Sect. [0478], the process control manager 111 may display, on the window of FIG. 58 a grayout of non-executed process steps items such as current date information, or a process step that has been done so far or a process step whose process is underway in the work flow of the job displayed on the window in a process waiting state, as another display control associated with the scheduling window).

	Referring to Claim 3, Takahashi teaches the verification system according to claim 2 (See Takahashi, Fig. 1, Image Verification System), wherein the restriction unit, if the predetermined item that is displayed in the gray-out is operated (See Takahashi, Sect. [0478], the process control manager 111 may display, on the window of FIG. 58, the current date information, or a process step that has been done so far or a process step whose process is underway in the work flow of the job displayed on the window in a display format (gray-out display, hatching, flickering, or the like) that allows the operator to distinguish them from other non-executed process steps in a process waiting state, as another display control associated with the scheduling window.), causes a display unit to display a warning that in a case where the predetermined item is edited, it will be necessary to register the correct image again (See Takahashi, Sect. [0106] lines 15-24, the Web server module 221 controls to shift (provide) display to a job temporary order window (FIG. 31) after it simply checks omissions or input errors in user input items on the respective order placement windows (the windows shown in FIGS. 25 to 30). If the Web server module 221 finds any problem in user input items on the respective order placement windows (the windows shown in FIGS. 25 to 30), it controls to display a warning message via the UI of the client computer every time it finds a problem, so as to prevent any job order errors.).

	Referring to Claim 4, Takahashi teaches the verification system according to claim 2 (See Takahashi, Fig. 1, Image Verification System), wherein the restriction unit controls the predetermined item displayed in the gray-out to be inoperable (See Takahashi, Sect. [0540] lines 1-30, if the process control manager 111 determines inhibition of print functions, it sends inhibition information to the image forming devices via the communication medium such as the network 101 and the like, and controls the display unit of each image forming device to gray out or hatch display of an interrupt print key used to instruct execution of the interrupt print function, an overtake print key used to instruct execution of the overtake print function, application keys used to instruct execution of application functions and the like on the operation window that can be displayed on the display unit of the operation unit of the image forming device, or to clear display of such keys themselves, i.e., to disable these keys, so as not to accept key inputs of these functions on the operation unit of the image forming device by the user of the image forming device, thus disabling execution of the functions to be inhibited.).

	Referring to Claim 5, Takahashi teaches the verification system according to claim 1 (See Takahashi, Fig. 1, Image Verification System), wherein 
the storage unit further stores a flag that indicates whether or not to perform verification of a printed material, and 
the restriction unit, in a case where the flag stored in the storage unit indicates performing of verification, determines that setting is such that verification of a printed material is performed (See Takahashi, Sect. [0099], Using data stored in the process control manager 111 (e.g., function information and capability information of respective devices, status information of devices, status information and progress information of an accepted job, and the like), the process control manager 111 executes a decision-making application, especially, scheduling of products (e.g., prints generated by this system) so as to instruct and manage operation steps to allow efficient operations of workers, thus improving production capacity planning.).

	Referring to Claim 6, Takahashi teaches the verification system according to claim 1 (See Takahashi, Fig. 1, Image Verification System), wherein the registration unit, in a case where registering the correct image, accepts a setting by displaying on a display unit a setting screen that causes a user to set a number of sheets per copy of a print job for which to perform verification and a surface of a sheet on which to perform verification and causes the reading unit to read an image from a sheet printed by the printing unit in accordance with setting content (See Takahashi. Sect. [0279] lines 15-34, Via the window shown in FIG. 27, the user can input setup information (e.g., including various kinds of print output condition information such as setup information of the number of copies to be printed, setup information of the paper size of print sheets, information that specifies if document data includes color pages alone, monochrome pages alone, or both color and monochrome pages, setup information about a duplex or simplex print process to be executed, setup information indicating if images for N pages are to be laid out on a single surface of one sheet using an N-UP function that allows to print images for a plurality of pages on single surface of one sheet, and the like) for a job (data to be printed, whose order is to be placed to this system) called a job ticket by his or her key operations (step S205 in FIG. 2). When the setup operations on the window in FIG. 27 are complete, and the user has pressed the NEXT key 2209 on the window in FIG. 27, the display contents on the display unit of the computer are changed to a window in FIG. 28 in response to that operation.).

	Referring to Claim 7, Takahashi teaches the verification system according to claim 6 (See Takahashi, Fig. 1, Image Verification System), wherein the registration unit displays the image read by the reading unit and displays on the display unit a registration screen that accepts a registration instruction from a user and, when a registration instruction is accepted via that registration screen (See Takahashi, Fig. 24, Sect. [0277], This embodiment makes display control to allow the user to browser a site shown in FIG. 24 on the display unit of the user's computer (client computer) in response to a user's key operation at the operation unit of that computer (steps S201 and S202 in FIG. 2). This embodiment allows ordering with respect to this system on the Web page when the registered user selects "Registered", inputs the ID number (e-mail address) and password, and presses a NEXT key 2209 on the operation window shown in FIG. 24. That is, control is made to display a window shown in FIG. 26 on the display unit of the client computer when the registered user has done the above setups and has pressed the NEXT key 2209 on the window in FIG. 24. Note that the display control of this embodiment can be executed by the controller of the client computer or that of a predetermined device of this system.), registers that image as a correct image (See Takahashi, Sect. [0278]- [0279], After such registration procedure, display transition from the window in FIG. 24 to that in FIG. 26 is allowed as the registered user. On the operation window shown in FIG. 26, the user can select digital data (data desired by the user such as document data, table data, photo data, and the like) to be printed, whose order is to be placed to this system by his or her key operations.).

	Referring to Claim 8, Takahashi teaches the verification system according to claim 7 (See Takahashi, Fig. 1, Image Verification System), wherein in the registration screen, it is possible to set one or more regions for which to skip verification in the image read by the reading unit (See Takahashi, Sect. [0493], the process control manager 111 registers the scheduling result information generated based on this delivery date priority in a memory such as a hard disk or the like, so as to allow the user to read out and display that scheduling result on an informing unit such as the display unit or the like in response to his or her instruction, as shown in the operation window of FIG. 59 (S3008). The process control manager 111 ends the process of this flow chart by skipping the processes in step S3009 and subsequent steps, so as to manage this system based on the above schedule. If it is determined in step S3007 that the cluster print operation cannot be executed for the job, the flow advances to step S3009.).

	Referring to Claim 9, Takahashi teaches the verification system according to claim 7 (See Takahashi, Fig. 1, Image Verification System), wherein in the registration screen, it is possible to display, switching a page of the image read by the reading unit (See Takahashi, Fig. 34, Sect. [0290], FIG. 34 corresponds to a display example in the print order by switching the page/print order select buttons 2301).

	Referring to Claim 10, Takahashi teaches the verification system according to claim 1 (See Takahashi, Fig. 1, Image Verification System), wherein 
the verification unit displays on the display unit a confirmation screen that displays a verification result (See Takahashi, Sect. [0136], In step S409, an e-mail message indicating the proof confirmation result (to instruct to proceed with the print step or instruct re-proofing in place of the print step), and is submitted to the proof manager 114. If the proof confirmation result is NG, the user attaches data of the NG portion and comment of the proof input in step S408 to the e-mail message or writes them in the body text of the e-mail message. Also, information indicating if the proof confirmation result is OK/NG may be described in the body text of the e-mail message or a character string indicating OK/NG may be described in the title of the e-mail message.), and 
in the confirmation screen, a verification result is displayed for each page and in a case where determination of a defective image is made, a reason thereof and a position of that reason on an image are displayed (See Sect. [0137], Upon reception of this e-mail message (S427), the proof manager 141 checks in step S428 if the proof confirmation result is OK. If it is determined that the proof confirmation result is OK (to instruct to proceed with the print step), the proof manager 141 ends the process, and rewrites JDF (Job Definition Format) data, which expresses an instruction required to execute the work flow including a series of process steps such as order, edit, proofing, print, sheet processes, delivery, and the like as digital data that can be recognized by respective devices, as shown in FIG. 23 (to be described later), so as to proceed with the print step. Note that determination in step S428 may be made by a program on the basis of the title or like of the received e-mail message, or a person in charge may be informed of reception of the e-mail message, may make determination in step S428, and may input the confirmation result=OK/NG.).

	Referring to Claim 11, Takahashi teaches the verification system according to claim 1 (See Takahashi, Fig. 1, Image Verification System), wherein the predetermined item of a printing condition for which editing is restricted is an item by which, in a case where a setting is changed, at least one of a direction of an image of a sheet to be printed, an order of pages to be printed, an appearance of color of an image to be printed, and enlargement/reduction of an image to be printed is changed (See Takahashi, Sect. [0090] lines 1-22, Reference numeral 114 denotes a proof manager which can make data communications with a device such as a client computer and prompts the user (customer) to confirm whether or not a job obtained by editing document data from the client according to the output process conditions from the client or its output sample is formed as the user intended via a user interface unit such as a display of a client computer (so as to attain a proof process). For example, upon reception of print output condition data (various process condition data associated with color edit, a zoom process such as enlargement/reduction or the like, an edit process such as a reduced layout process, enlarged layout process, or the like, a finishing process, and the like) used to specify how to process client's document image data together with that document image data from a client computer).

	Referring to Claim 12, Takahashi teaches the verification system according to claim 1 (See Takahashi, Fig. 1, Image Verification System), wherein in an item for which editing is not restricted, selection of at least a number of copies to be printed (See Takahashi. Sect. [0157], Reference numeral 704 denotes a copy number setup column used to designate the number of copies to be output of a job which is to be printed out by the device (e.g., MFP) of this system. When the user moves a cursor to this position and clicks one of arrows (those of a scroll bar), he or she can increase/decrease the number of copies) and a sheet feeding unit that feeds a sheet is included (See Takahashi, Sect. [0508], The sheet processing device determines based on the interpretation result of the previously checked schedule information if the bundle of print sheets set on the stacker set on the stacker of the sheet processing device correspond to those of a job with the job ID which is to immediately undergo a sheet process. If it is determined that the bundle of print sheets is to immediately undergo the sheet process, control is made to start to feed the print sheets from the stacker, to execute a sheet process by a sheet processing unit).

	Referring to Claim 13, Takahashi teaches an information processing apparatus (See Takahashi, Fig. 1, Sect. [0086], Image Verification System) operable to be connected to a printing apparatus (See Takahashi, Fig. 1, MFP 104), the information processing apparatus comprising:
at least one memory device that stores a set of instructions (See Takahashi, Sect. [0203], MFP 104 comprises a memory such as a hard disk or the like, which can store data of a plurality of jobs, and a plurality of functions such as a copy function that allows a printer unit to print job data output from a scanner via the memory, a print function that allows the print unit to print job data output from an external device such as a computer or the like via the memory, and the like.); and
at least one processor that executes the set of instructions to (See Takahashi, Sect. [0094], each manager corresponds to a computer device (information processing unit) which comprises, e.g., a CPU, ROM, RAM, HD, and the like, and the CPU executes a program stored in a storage medium such as the ROM, HD, or the like to implement the function of the manager):
set one or more printing conditions with regard to a print job for which printing is performed by the printing apparatus (See Takahashi, Sect. [0161] lines 39-43, in FIG. 10, a function selection field 731 allows the user to set a desired sheet process, and a setting value setup field 732 allows the user to set detailed processing condition parameters in a processing mode selected on the selection field 731.);
store print data and a set printing condition (See Takahashi, Sect. [0325], the order/input manager 112 stores a print job and image data set by user);
edit the printing condition (See Takahashi, Sect. [0111], The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer. That is, the document edit manager 113 controls to display, on the display of the client computer, display image data such as thumbnails or the like that indicate the printed state of edited image data on print sheets, and display image data such as thumbnails or the like that allow the user to confirm the sheet process result of print sheets on which the edited image data are printed.);
compare with a correct image and verify a read image of an image on a sheet printed by the printing apparatus based on the print data in accordance with the edited printing condition (See Takahashi, Sect. [0454], the process control manager 111 adds and inserts a verification step of a job set with the fourth instruction mainly using the proof manager 114 in its work flow irrespective of whether or not the client explicitly sets a proof process request using the proof manager 114…when insertion of the verification step delays the completion timing of the work flow of the job set with the fourth instruction compared to that of the work flow without the verification step, the process control manager 111 schedules to insert the job verification step mainly using the proof manager 114 into the work flow of the job set with the fourth instruction.); and
restrict the editing with regard to a printing condition of a predetermined item among the one or more printing conditions (See Takahashi, Sect. [0158], When the user wants to cancel the ‘edit’ process, he or she presses a cancel key 706. In response to this operation, the controller aborts the print process, and quits display of the window 701.).

	Referring to Claim 14, Takahashi teaches a control method of a verification system that comprises a printing unit that prints an image onto a sheet and a reading unit that reads an image of a sheet (See Takahashi, Fig. 2, Print Job Processing Method, Sect. [0102], FIG. 2 is a flow chart showing data communications between the order/input manager 112 shown in FIG. 1 and user's computer, and the order process (the first control process of the present invention) by the order/input manager 112. In FIG. 2, S201 to S211 indicate operation steps on the user's Web browser, and S222 to S226 indicate control process steps on the order/input manager 112 side.);
the method (See Takahashi, Fig. 2) comprising:
setting one or more printing conditions (See Takahashi, Sect. [0161] lines 39-43, in FIG. 10, a function selection field 731 allows the user to set a desired sheet process, and a setting value setup field 732 allows the user to set detailed processing condition parameters in a processing mode selected on the selection field 731.);
storing print data and the set printing conditions (See Takahashi, Sect. [0325], the order/input manager 112 stores a print job and image data set by user);
reading by the reading unit an image on a sheet printed by the printing unit based on the print data in accordance with the printing conditions and registering the read image as a correct image for performing verification of a printed image (See Takahashi, Sect. [0091], Reference numeral 117 denotes a file archiving manager, which is a file server that archives a user's job (including image data to be printed on print sheets), and responds to a re-print request…the file archiving manager 117 reads out the printed image data held in the memory unit from that memory unit, and can re-print the readout data using one of the image forming devices (e.g., MFP) in a desired output format which is newly set by the client upon issuing the re-output request.);
editing the printing condition (See Takahashi, Sect. [0111], The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer. That is, the document edit manager 113 controls to display, on the display of the client computer, display image data such as thumbnails or the like that indicate the printed state of edited image data on print sheets, and display image data such as thumbnails or the like that allow the user to confirm the sheet process result of print sheets on which the edited image data are printed.);
comparing with the correct image and verifying a read image of an image on a sheet printed by the printing unit based on the print data in accordance with the edited printing condition (See Takahashi, Sect. [0454], the process control manager 111 adds and inserts a verification step of a job set with the fourth instruction mainly using the proof manager 114 in its work flow irrespective of whether or not the client explicitly sets a proof process request using the proof manager 114…when insertion of the verification step delays the completion timing of the work flow of the job set with the fourth instruction compared to that of the work flow without the verification step, the process control manager 111 schedules to insert the job verification step mainly using the proof manager 114 into the work flow of the job set with the fourth instruction.);
restricting the editing with regard to a printing condition of a predetermined item among the one or more printing conditions which can be set (See Takahashi, Sect. [0158], When the user wants to cancel the ‘edit’ process, he or she presses a cancel key 706. In response to this operation, the controller aborts the print process, and quits display of the window 701.).

	Referring to Claim 15, Takahashi teaches a method for controlling an information processing apparatus connected to a printing apparatus (See Takahashi, Fig. 2, Print Job Processing Method, Sect. [0102], FIG. 2 is a flow chart showing data communications between the order/input manager 112 shown in FIG. 1 and user's computer, and the order process (the first control process of the present invention) by the order/input manager 112. In FIG. 2, S201 to S211 indicate operation steps on the user's Web browser, and S222 to S226 indicate control process steps on the order/input manager 112 side.), the method comprising:
setting one or more printing conditions with regard to a print job for which printing is performed by the printing apparatus (See Takahashi, Fig. 2, Print Job Processing Method, Sect. [0102], FIG. 2 is a flow chart showing data communications between the order/input manager 112 shown in FIG. 1 and user's computer, and the order process (the first control process of the present invention) by the order/input manager 112. In FIG. 2, S201 to S211 indicate operation steps on the user's Web browser, and S222 to S226 indicate control process steps on the order/input manager 112 side.);
storing print data and a set printing condition (See Takahashi, Sect. [0325], the order/input manager 112 stores a print job and image data set by user);
editing the printing condition (See Takahashi, Sect. [0111], The document edit manager 113 controls to display a preview of edited image data obtained by applying edit processes to document image data on the display of the client computer. That is, the document edit manager 113 controls to display, on the display of the client computer, display image data such as thumbnails or the like that indicate the printed state of edited image data on print sheets, and display image data such as thumbnails or the like that allow the user to confirm the sheet process result of print sheets on which the edited image data are printed.);
comparing with a correct image and verifying a read image of an image on a sheet printed by the printing apparatus based on the print data in accordance with the edited printing condition See Takahashi, Sect. [0454], the process control manager 111 adds and inserts a verification step of a job set with the fourth instruction mainly using the proof manager 114 in its work flow irrespective of whether or not the client explicitly sets a proof process request using the proof manager 114…when insertion of the verification step delays the completion timing of the work flow of the job set with the fourth instruction compared to that of the work flow without the verification step, the process control manager 111 schedules to insert the job verification step mainly using the proof manager 114 into the work flow of the job set with the fourth instruction.);
restricting the editing with regard to a printing condition of a predetermined item among the one or more printing conditions (See Takahashi, Sect. [0158], When the user wants to cancel the ‘edit’ process, he or she presses a cancel key 706. In response to this operation, the controller aborts the print process, and quits display of the window 701.).

Cited Art
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Akuzawa et al. (US PG. PUB. 2016/0142569 A1) discloses Methods and systems for Setting information of a menu screen is registered, the registered setting information, which is a synchronization target, is stored, and a synchronization of the setting information is performed between a server and an information processing apparatus. In a case where an inconsistency occurs between a function corresponding to a button displayed on the menu screen and a display of the button, the display of the button is deleted if synchronization of the setting information between the server and the information processing apparatus is disabled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL V DOTTIN whose telephone number is (571)270-5471. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL V DOTTIN/Examiner, Art Unit 2677